Citation Nr: 0426129	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  96-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin disease, 
claimed as a residual of herbicide exposure.

3.  Entitlement to service connection for liver disease, 
claimed as a residual of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1972, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, which denied service connection for PTSD, skin 
disease as residual of herbicide exposure, and liver disease 
as a residual of herbicide exposure; and entitlement to a 
pension.

The Board remanded this appeal in January 1998 for further 
development.

In July 1999, the RO granted entitlement to pension benefits.

The issue of entitlement to service connection for skin 
disease as a residual of herbicide exposure is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran does not have current PTSD.

3.  The veteran's current liver disease is not the result of 
disease or injury during active military service, to include 
exposure to Agent Orange in Vietnam.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003). 

2.  Liver disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303. 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West Supp. 2004)), redefined VA's duty to assist a 
veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in December 2002 and April 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  The letters gave notice of what evidence 
the veteran needed to submit and what the VA would try to 
obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice in this case 
was provided after the initial decision.  However, the 
Pelegrini remedy for delayed notice was a remand for the RO 
to provide the necessary notice.  This remedy was essentially 
provided by the RO when it ultimately provided the required 
notice.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, at 121.

In the letters, the RO informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide them with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  The veteran 
was afforded VA examinations in August 1996 and march 1998.  
These examinations do not contain an opinion as to the 
relationship between the veteran's liver disease, hepatitis, 
and service.  However, as will be discussed below, there is 
no competent evidence of a link between current liver disease 
and service.  In such a situation, an opinion is not 
required.  38 U.S.C.A. § 5103A(d).

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).   



Legal Analysis

I.  Entitlement to service connection for PTSD

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, 1 Vet. App. at 54).  

Analysis

The essential question in this case is whether the veteran 
currently has PTSD.  That is, is there medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a)?

The claims folder indicates that the veteran received 
psychiatric treatment as early as 1979.  At that time, he 
complained of nervousness.  He reported that he got drunk 
daily, had blackouts often, and "got the shakes."  The 
examining physician diagnosed alcohol addiction.

Several psychiatric treatment records between 1979 and 1995 
reflect diagnoses of drug addiction, mixed personality 
disorder, antisocial personality disorder, and adjustment 
disorder with depressed mood.  PTSD is not among the 
diagnoses.

In May and November 1995 treatment records, the veteran 
reported a history of PTSD.  The records include complaints 
by the veteran of flashbacks, poor concentration, hearing 
voices, and visual hallucinations.  The November 1995 
assessment was axis I rule out PTSD, and axis II rule out 
antisocial personality.  

The veteran was afforded a VA PTSD examination in August 
1996.  He reported nightmares and suicide attempts due to his 
Vietnam experiences.  He also reported difficulty sleeping, 
sensitivity to sounds at times, headaches, and auditory 
hallucinations.  The examiner noted that the veteran's 
records indicate many admissions to different VA hospitals 
and other places for treatment of his addiction to heroin and 
crack cocaine.  

The examiner also noted that records pertaining to those 
hospitalizations did not show any indication that the veteran 
presented symptoms of PTSD.  The examiner stated that the 
symptoms of PTSD seemed to be very minimal, and apparently 
needed to be corroborated regarding his history, because he 
"did not show any indications of any reactions or had never 
been mentioned during any of his hospitalizations."  The 
examiner diagnosed a history of post traumatic stress 
symptoms related by the veteran, but added that "stress does 
not seem to be severe enough for the disorder," and poly 
substance abuse and dependence; and personality disorder with 
antisocial tendencies.

The veteran was afforded a VA mental health examination in 
March 1998.  The examiner concluded that the veteran had 
multiple symptoms of PTSD, symptoms which suggested paranoid 
schizophrenia, symptoms of depression and premorbid 
antisocial personality disorder, features of borderline 
personality disorder, and a significant drug abuse history.  
He stated that it was difficult with such short exposure, 
unreliable narrative, and invalid psychological test results 
to delineate which symptoms are related to which disorder.  
He further stated that the most he could determine with any 
certainty was that the veteran was physically ill and 
depressed due to his illness.  The diagnostic impression was 
an axis I adjustment disorder with depressed mood and 
polysubstance dependence in remission by patient report, rule 
out PTSD, rule out paranoid schizophrenia; and an axis II 
diagnosis of antisocial personality disorder, and personality 
disorder not otherwise specified with borderline features.

The veteran was hospitalized in April 1995 for polysubstance 
abuse and overdose, alcohol abuse, personality disorder, not 
otherwise specified with antisocial features.  PTSD was not 
identified on mental status examination. 

The veteran was hospitalized in January 1999 for substance 
dependence and antisocial traits.  PTSD was not diagnosed.

The veteran was hospitalized in May 1999.  His admitting 
diagnoses included axis I cocaine dependence and cocaine-
induced mood disorder.  A complete psychiatric work up was 
completed.  At discharge, his primary diagnosis was 
polysubstance dependence, and his secondary diagnosis was 
substance induced mood disorder.  Included among his past 
medical history was personality disorder with antisocial 
traits, but not PTSD.  

The veteran has had several psychiatric evaluations over the 
last twenty years.  PTSD is not a diagnosed condition in any 
of the evaluations.  At times, PTSD was included in the 
veteran's own reporting of his history, however the veteran's 
own implied assertions that he currently has PTSD are of no 
probative value since lay persons such as the veteran are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v Derwinski, 2 
Vet. App. 492, 494-5 (1992).

The Board therefore concludes that the preponderance of the 
evidence is against a finding that he currently has PTSD.  
Accordingly, the claim must be denied. 



II.  Entitlement to service connection for liver disease as a 
residual of herbicide exposure

Pertinent Criteria

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The provisions of 38 U.S.C.A. § 1116(a) provide presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

The provisions of 38 C.F.R. § 3.309(e), lists the diseases 
recognized as presumptively due to herbicide exposure.  
Hepatitis is not among these diseases.

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of § 1116, if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against the association.  38 U.S.C.A. § 1116(b)(3). 

Analysis

The veteran asserts that his liver disease, diagnosed as 
hepatitis, is the result of exposure to herbicides in 
Vietnam.  This condition is not listed among the disease 
subject to presumptive service connection on the basis of 
exposure to herbicides in service under 38 U.S.C.A. § 
1116(a); 38 C.F.R. §38 U.S.C.A. §§ 3.307, 3.309(e) (2003).  
Service connection could, nonetheless, be established by 
competent evidence linking these conditions to herbicide 
exposure in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).

The veteran has provided no evidence linking his current 
liver disease with herbicide exposure.  The record also fails 
to disclose any competent evidence linking the current 
hepatitis to herbicide exposure.

Service connection could also be established if the competent 
evidence showed that liver disease was incurred in service on 
a direct basis.  Service medical records are negative for a 
liver disease.  The veteran's January 1972 separation 
examination does not contain any findings of liver disease.  
Liver disease was initially reported in the 1990s, many years 
after service.

The veteran's post-service VA treatment records reflect a 
diagnosis of hepatitis C.  October 1993 records indicate that 
the veteran had an abnormal liver function test with a 
hepatitis profile.  In a December 1994 medical report, it was 
noted that the veteran has a history of hepatitis B and C.

The veteran's own assertions that his current liver disease 
is related to service are afforded no probative weight.  As a 
layperson who is untrained in the field of medicine, the 
veteran himself is not competent to provide a medical opinion 
as to this matter.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992). 

In the absence of any competent evidence linking hepatitis to 
service, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for liver 
disease.  The benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.

Service connection for a liver disease, claimed as a residual 
of herbicide exposure is denied.


REMAND

The evidence shows that the veteran has been diagnosed with 
folliculitis.  This condition is not listed among the disease 
subject to presumptive service connection on the basis of 
exposure to herbicides in service under 38 U.S.C.A. § 
1116(a).  Service connection could, nonetheless, be 
established by competent evidence linking these conditions to 
herbicide exposure in service.  See Combee v. Brown, 34 F.3d 
1039 (Fed.Cir.1994).

Service connection could also be established if the competent 
evidence showed that a current skin disease was incurred in 
service on a direct basis, or that folliculitis was present 
to a compensable degree within one year of service.  The 
veteran's service medical records show complaints of rashes 
on two separate occasions.  

At the August 1996 VA examinations, no etiology of the 
veteran's skin disease was offered.

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

The Court has held that when a medical examination report 
"does not contain sufficient detail", the adjudicator is 
required to "return the report as inadequate for evaluation 
purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, the Board must remand this case as the most recent 
examination report does not contain the necessary nexus 
opinion.  See Abernathy v. Principi, 3 Vet. App. 461 (1992).  

Moreover, the VCAA specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C.A. § 5103A(b)(1), (2).  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In the veteran's August 1991 claim, he stated that his skin 
disease had been treated at the VA medical center in Dallas 
from 1977 to 1979, and at the VA medical center in Tampa from 
1978 to 1979.  These records are not associated with the 
claims folder.  

Accordingly, this case is REMANDED for the following action:

1.  The AMC or RO should ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for skin disease 
since service.  The AMC or RO should take 
the necessary steps to obtain all 
treatment records not already part of the 
claims folder, including the treatment 
records from the Dallas VA medical center 
from 1977 to 1979 and the Tampa VA 
medical center from 1978 to 1979.

2.  The veteran should be afforded a 
dermatology examination.  The examiner 
should be provided with the veteran's 
claims folder for review in conjunction 
with the examination.  The examiner 
should report any skin diseases.  For 
each such disability the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that it is related 
to active service, to include herbicide 
exposure. 

3.  The AMC or RO should then re-
adjudicate the claim, and, if it remains 
denied, issue a supplemental statement of 
the case.

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



